Title: To Benjamin Franklin from Charles-Guillaume-Frédéric Dumas, [after 28 January 1774?]
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
[After January 28?, 1774]
Le porteur de la présente est mon ancien et bon ami, Mr. Marc Michel Rey Libraire à Amsterdam, qui va pour ses affaires à Londres; je profite de cette occasion pour me procurer des nouvelles de votre santé, Monsieur, à laquelle je m’intéresse constamment, ainsi qu’à la liberté et prospérité de vos braves Colonies du Continent Américain, et notamment de la Pensylvanie et N. Jersey, qui vous touchent particulierement.
Mr. Rey sera charmé d’ajouter une connoissance aussi estimable et respectable que la vôtre à celle de tant d’autres personnages savans et distingués que sa vocation l’a mis à portée de voir et d’entretenir; et tout ami qu’il m’est, je ne puis me défendre de lui envier celle-ci.
Il doit y avoir environ 3 ans, que je vous ai adressé par la voie de Rotterdam un paquet contenant quelques Exemplaires de l’ Expédition de feu Mr. Bouquet, que j’ai traduite en françois; et aussi quelques exemplaires d’une Lettre sur la sculpture, et d’une autre sur les Desirs, tant pour votre Bibliotheque, que pour celle de Philadelphie et de quelque ami à qui vous auriez plaisir d’en faire part. Ces lettres ne sont point à avoir chez les Libraires, ayant été imprimées aux dépens de l’Auteur, pour n’en faire que des présens. Je serois bien aise de savoir, Monsieur, par Mr. Rey si ce paquet-là vous est parvenu. En attendant, je remets au dit Mr. Rey les Livres suivans pour vous les porter lui-même s’il lui est possible; sinon, pour vous les faire parvenir dans la premiere balle de Livres qu’il enverra d’Amsterdam à Londres Savoir.
4 Lettre sur l’Homme et ses rapports, par l’Auteur des Lettres sur la Sculpture et sur les Desirs. Cet auteur, mon intime ami, est Mr. Hemsterhuis fils du feu Professeur en Grec de ce nom. Cette Lettre avoit été réellement écrite à feu Mr. F. Fagel, fils du Greffier de cette république, mort depuis peu; aussi j’y joins la description philosophique du caractere de ce dernier, qu’il vous fera plaisir peut-être d’avoir aussi.

2. Exemplaires du Traité de la circulation et du crédit par Mr. de Pinto, que j’ai fait imprimer chez Mr. Rey à Amsterdam.
1 Exemplaire de l’Examen du salut des payens, que j’ai traduit de l’Allemand, sans y mettre mon nom, par la raison que je n’ai pas voulu m’exposer à la persécution de certaines gens aussi violents qu’ils sont méprisables. J’y joins 2 petites pieces, l’une qui est un Extrait que j’ai fait moi-même de cet Ouvrage. Vous pourrez, Monsieur, par le commencement et par la fin de cet Extrait, vous former une idée de nos Théologiens Bataves: car ceux à qui j’en veux-là sont à la tête du parti, et des Professeurs, dont l’un écrit encore un ouvrage fort mal intentionné sous le titre d’ Avocat de l’Eglise dominante.
L’autre piece est une réfutation un peu badine d’un assez mauvais Livre du fameux Avocat Linguet, intitulé Théorie des Loix civiles. Ce Livre avoit trouvé nombre d’admirateurs ici. Ennuyé de m’entendre vanter cet Ouvrage par des gens qui ne laissoient pas que d’avoir de l’esprit, j’ai fait insérer cela dans le Journal des savans, pour les turlupiner eux, plutôt que pour donner un Extrait en forme. Si vous aviez encore, Monsieur, un paquet de vieilles gazettes Allemandes ou Angloises de vos Colonies, comme celui de l’année 1768 que vous m’avez fait la faveur de m’envoyer ci-devant, et si elles vous étoient inutiles, je vous serois fort obligé de me les envoyer par Mr. Rey. Ce seroit pour moi une lecture bien plus intéressante que celle de nos Gazettes d’Europe.
Ce qui vient de se passer en Amérique par rapport au Thé, me fait un plaisir infini. Je prédis et soutiens ici dans toutes les conversations, que vos braves colonies, avec tant de fermeté et de vigueur, triompheront, à la longue, des ennemis de leur repos, de leur liberté et de leur grandeur future: Qu’il est heureusement trop tard, et aussi fort imprudent, de s’opposer à leurs progrès; et qu’elles formeront certainement, avec le temps, un systême de nations aussi brillant que l’ancienne Grece ou que la moderne Europe. Que leur heureuse étoile en écarte à jamais les tyrans religieux et civils! C’est le plus grand voeu qu’il soit possible de former pour elles.
J’ai tant d’estime pour l’Histoire de Charles V par Mr. Robertson, que j’ai conseillé à Mr. Rey de faire traduire en François l’ Histoire de l’ Amérique du même Auteur que j’ai vu annoncé dans les Gazettes; et je lui ai offert [remainder missing.]
